        Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

FABIA SCALI-WARNER,                              *

       Plaintiff,                                *
                                                     Case No. 1:18-cv-01984-DKC
v.                                               *

N&TS GROUP CORPORATION,                          *

       Defendants.                               *

*       *       *       *       *       *        *     *       *       *       *       *         *

              DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF
                   ITS MOTION FOR SUMMARY JUDGMENT


                                       INTRODUCTION

       The Court is familiar with this case, having issued two Memorandum Opinions resolving

two motions to dismiss iterations of Plaintiff’s complaint pursuant to Rule 12(b)(6). Because

this is a motion for summary judgment, however, Plaintiff’s unsupported claims that Defendant

was her employer are no longer shielded from scrutiny by the Court’s obligation to assume the

truth of all her factual allegations. Rather, the Court’s decision here must be based upon the

evidence or the lack of thereof. Here, the evidence shows that there is no dispute of material fact

that (1) all of the work that Plaintiff alleges she performed was pursuant to two arm’s length

contracts with entities other than Defendant based upon instructions from employees and

management acting on behalf of entities other than Defendant, (2) that all of the invoices she

generated for her work were issued to entities other than Defendant and were paid by entities

other than Defendant and (3) that Defendant was not involved in negotiating or controlling the

terms of her work or pay. Thus, Defendant was not Plaintiff’s employer pursuant to the

applicable federal and state statutes and does not owe her pay for overtime or for her translation


                                                 1
          Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 2 of 24



work. Because “the depositions, answers to interrogatories, and admissions on file, together with

the affidavits … show that there is no genuine issue as to any material fact … [Defendant] is

entitled to a judgment as a matter of law.” 1

                      STATEMENT OF UNDISPUTED MATERIAL FACTS

I. The Relevant Entities

          A. Non-Party N&TS Group SPA

             1. N&TS SPA is an Italian corporation and has offices in Milan, Italy and London,
                England. See Ex. A, S. Federici Dec., at ¶2.

             2. N&TS SPA develops software applications which allow businesses to process
                payments and transactions in multiple countries, languages, and currencies. Id. at
                ¶3.

             3. Before Valerio Masanzani died in 2019, he was the Chief Executive Officer of
                N&TS SPA and Stefania Federici was its Chief Financial Officer. Since that time,
                Stefania Federici has been its CEO. Id. at ¶4.

             4. The following other individuals with whom Plaintiff interacted during the relevant
                time period were officers of or employed by N&TS SPA in Milan, Italy: Laura
                Caputo, Marika Caputo, Matteo Masenzani, Daniela Cossio, Enrico Febelli,
                Serena de Biasi, Lorenza Dell’Angelo, and Laura Ginnatasio. See Ex. C,
                Plaintiff’s Dep., at 98-99, Ex. B, Plaintiff’s Answers to Interrogatories, at No. 1
                and 2.

             5. Mauritzio Novebaci works for N&TS SPA in its London office. See Ex. B,
                Plaintiff’s Dep., at 104.

          B. Non-Party American Payment Services/American Payment Processing

             6. American Payment Services Inc (“APS”) was a Florida corporation with its
                principal place of business in Miami, Florida. See Ex. D, Certified Corp. Docs.

             7. APS was incorporated in Florida on May 21, 2014. Id.

             8. APS changed its name to American Payment Processing Inc. (“APP”) on August
                25, 2015. Id.



1
    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

                                                  2
 Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 3 of 24



      9. APS was formed for the purpose of providing services in the United States similar
         to those provided by N&TS SPA in Europe. See Ex. E, Novebaci Dep., at 24.

      10. APS was dissolved on June 2, 2017. See Ex. E, Novebaci Dep., at 27, Ex. D,
          Certified Corp. Docs.

 C. Defendant, N&TS Group Corporation

      11. N&TS Group Corporation (“N&TS Corporation”) was incorporated in Florida on
          June 16, 2015. See Ex. F, Certified Articles of Incorporation.

      12. The purpose of N&TS Corporation was to assist N&TS SPA, an Italian
          corporation, with its efforts to do business in America. See Ex.G, Novebaci Dec.,
          at ¶3.

      13. N&TS Corp. coexisted with APS for more than two years and thus was not a
          successor corporation to APS and did not exist as a result of APS changing its
          name. See Ex. E, Novebaci Dep., at 26-27.

      14. Claudio Novebaci is a director of N&TS Corporation and its manager. See Ex. F,
          Certified Articles of Incorporation, Ex. E, Novebaci Dep., at 18, 38.

      15. Mr. Novebaci is the sole individual involved in the day-to-day operations of
          N&TS Corporation. See Ex. G, Novebaci Dec. at ¶2.

      16. Plaintiff has no personal knowledge of the actual corporate relationship of APS,
          N&TS Corporation and N&TS SPA. See Ex.B, Plaintiff’s Dep., at 33.

      17. N&TS Group Corp did not have any offices besides its location in Miami,
          Florida. See Ex. G, Novebaci Dec., at ¶7.

      18. N&TS Group Corp was not incorporated in Maryland during 2016, 2017, or 2018.
          See Ex. H, Plaintiff’s Responses to RFAs, at No. 14.

II.     Plaintiff’s Education and Experience

      19. Plaintiff has a degree in literature and philosophy and a master’s degree in
          journalism and publishing from the Third University of Rome. See Ex. B,
          Plaintiff’s Dep., at 7-8.

      20. Plaintiff focused on social media and social media marketing when she studied
          journalism. Id. at 8.

      21. Plaintiff’s experience expanded and she became more involved with account
          management, social media marketing, events and other online work. Id. at 8.


                                           3
Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 4 of 24




       22. Plaintiff was employed in the 2011-2013 range by Delirium Editions to translate
           novels between English and Italian. Id. at 14-15.

       23. Plaintiff was employed as a client liaison by Entando, a company with offices in
           San Diego and Italy and became familiar with N&TS SPA because it was a client
           of Entando. Id. at 11, 14, 17.

       24. Alexander Orlando who worked with Plaintiff when she was with Entando
           referred her to Valerio Masenzani of N&TS SPA. Id. at 14.

III.      The Formation of Viral Storytelling, Inc. and Its Contractual Relationship
          with APS and N&TS SPA

       25. In January 2015, Plaintiff met with Valerio Masenzani of N&TS SPA at its
           offices in Milan to discuss a business relationship where Plaintiff would perform
           marketing work in the United States. Id. at 18-19.

       26. Stefania Federici participated in the contract negotiations with Plaintiff for APS in
           2015. Id. at 22.

       27. Plaintiff was recruited because of her marketing experience and translating skills
           to market APS to grow its business in the United States. Id. at 23.

       28. Plaintiff was not hired to perform social media marketing, viral blogging or
           digital publishing. Id. at 10.

       29. Plaintiff initiated the idea of a 1099 relationship/independent contractor status
           during her discussions with Valerio Masenzani. Id. at 19.

       30. Plaintiff expressed her desire to remain free from being an employee with APS
           during discussions involving the 2015 contract. Id. at 19.

       31. During her negotiations with Mr. Masanzani, there was no discussion of any
           restriction on Plaintiff doing work for other clients or any discussion of where
           Plaintiff was to do the consulting work, and Plaintiff did not believe that her
           ability to seek other clients was or could be restricted. Id. at 22-23, 26-27.

       32. On January 15, 2015, Plaintiff formed a corporation, Viral Storytelling, Inc. See
           Ex. I, 01/15/2015 Articles of Inc. of Viral Storytelling.

       33. She decided to form it as an “S” Corporation based upon the advice of someone
           she spoke with at SDAT. See Ex. B, Plaintiff’s Dep., at 156.

       34. According to Viral Storytelling’s Articles of Incorporation, signed by Plaintiff,
           “the purposes for which [Viral Storytelling] is formed are as follows: Provide


                                             4
Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 5 of 24



     marketing services and social media and viral blogging as well as digital
     publishing.” See Ex. I, 01/15/2015 Articles of Inc. of Viral Storytelling.

  35. In a July 24, 2015 email, Plaintiff explained, in detail, the reason for her decision
      to form Viral Storytelling as follows:
         I am currently collaborating with N&TS through my own company,
         Viral Storytelling, which I created for the sole purpose of working as a
         consultant. This is a day-based contract, considering a working day of
         8 hours, which doesn’t state the specific working hours and days since
         it’s a consulting service.
         We agreed on this solution because I’m also working on other projects
         as well as on my own projects. Therefore, I need the freedom to
         allocate time to be able to work on these activities.
  See Ex. J, 7/24/2015 Email from Plaintiff to L. Caputo and certified
  translation.
  36. Viral Storytelling then entered into a February 3, 2015 contract with APS (the
      “APS Contract”). See Ex. K, 2/3/2015 APS Contract.

  37. The relevant terms of the APS Contract were as follows:

                                    PREAMBLE
         A) Whereas, the Company is active in the payment processing
            system’s business.

         B) Whereas, the Company wishes to develop its business in the
            United States and to this purpose needs the consultancy of a
            professional

         C) Whereas, the Company wishes to engage the Consultant to
            provide certain consultant services listed in this Agreement

             *                               *                              *

             ARTICLE 3. Performance
             3.1.  Consultant may perform its services at any location it
             deems necessary for the proper completion of the Project.
             3.2.   All work performed under this Agreement shall be
             performed by Consultant or Consultant’s qualified personnel
             3.3.   The Consultant shall carry out its activity in complete
             autonomy, with full control on its work and on the performance of
             the same.
             3.4.  Consultant shall report to the Company on the results and
             outcomes of Consultant’s activities with relation to the Project


                                        5
Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 6 of 24



           with feedbacks and directions throughout the development process.


           ARTICLE 4. Consultant’s fee
           4.1.   The Company shall pay the Consultant a daily fee of $240
           per day, based on 8 hours applied to the Project by the Consultant
           per day.
           4.2.    Company shall reimburse the Consultant for those certain
           extraordinary travel expenses (flight, train, mileage, food and
           accommodation) in which Consultant may incur for the proper
           performance of its services under this Agreement and agreed upon
           by the Company and the Consultant prior to the Consultant
           incurring such expenses.
           4.3.   The Consultant shall submit to the Company a monthly
           invoice detailing the services performed during the preceding
           month and the amount due. All such invoices shall be due and
           payable within 30 calendar days after receipt thereof by the
           Company.
           *                             *
                  *
           ARTICLE 6. Independent Contractor Status
           6.1.    It is expressly understood that in the performance of the
           services herein provided, Consultant shall be, and is, an
           independent contractor, and is not an agent or employee of
           Company. Consultant has and shall retain the right to exercise full
           control over the employment, direction, compensation, and
           discharge of all persons assisting Consultant in the performance of
           the services rendered hereunder. Consultant shall be solely
           responsible for all matters relating to the payment, taxes, insurance
           of Consultant’s employees, including but not limited to
           compliance with Social Security, withholding, and all other
           regulations governing such matters.
           6.2.   The Consultant, maintains its full autonomy and freedom,
           without any subordination bonds.


           ARTICLE 7. Taxes
           7.1.   Consultant shall pay all taxes incurred while performing
           Services, including all applicable income taxes. Upon demand,
           Consultant shall provide Company with proof that such payments
           have been made.

  Id.


                                     6
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 7 of 24




          38. The APS Contract did not restrict Viral Storytelling from seeking or working for
              other clients except those in competition with APS. See Ex. B, Plaintiff’s Dep., at
              22-23, 26-27, Ex. K, APS Contract at Article 9.

          39. The APS Contract permitted Viral Storytelling to use qualified employees to
              perform the consulting services for APS. Id. at Article 3.

          40. The APS contract did not require that Viral Storytelling work a specific number
              of days or hours per week or per year, nor did it specify that the work was to be
              performed during specific hours during the day.

          41. Plaintiff’s 2015 contract specified that Plaintiff had full control and autonomy
              over the performance of work. Id. at Article 3.

          42. While the APS Contract required Viral Storytelling, Inc. to report on the results of
              its work and outcome of its activities, reports on a monthly or weekly basis were
              not required. Id. at Article 3.

          43. There is no reference in the APS Contract to N&TS Group Corporation.

          44. Viral Storytelling sought, and Plaintiff performed work on behalf of Viral
              Storytelling outside of the APS Contract. See Ex. B, Plaintiff’s Dep., at 108-110.

          45. Viral Storytelling was required to submit a monthly invoice detailing the services
              performed and expenses incurred pursuant to the APS Contract. See Ex. K, APS
              Contract at Article 4.

          46. The invoices submitted by Viral Storytelling for the work performed on behalf of
              APS (with two exceptions early on)2, were submitted to N&TS SPA at its address
              in Milan and were paid by wire from its account in Italy to Viral Storytelling’s
              account in the United States. See Ex. B, Plaintiff’s Dep., at 171, Ex. A, Federici
              Dec., at ¶9.

          47. Plaintiff performed the work required by the APS Contract from home and used
              her own computer and office supplies. See Ex. B, Plaintiff’s Dep., at 51.

          48. Plaintiff had access to use office space at a local Regus location on up to two days
              per month and could receive mail at the Regus location See Ex. B, Plaintiff’s
              Dep., at 51-52, Ex. L, REGUS contract at 2.



2
 The first invoice submitted by Viral Storytelling was to APS and another was submitted to
N&TS Invest. See Ex. B, Plaintiff’s Dep. at 35, 171. No invoice was ever submitted to
Defendant and no invoice was ever paid by Defendant. See Ex. H, Plaintiff’s Responses to RFAs
at No. 23, Ex. E, Novebaci Dep., at 38-39.

                                               7
 Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 8 of 24



      49. Plaintiff performed her work during the relevant time frame pursuant to
          instructions from Stefania Federici, Laura Caputo and other N&TS SPA
          employees from Milan, Italy or London, England. See Ex. A, Federici Dec., at
          ¶10.

      50. The APS Contract automatically renewed for an additional year on December 31,
          2015.

      51. Plaintiff did not report to anyone that she worked more than 40 hours per week,
          and never sent any documentation to anyone that she had worked overtime. See
          Ex. B, Plaintiff’s Dep., at 133-135.

      52. As part of her consulting work, Plaintiff used a business card. It identified her as
          working for “N&TS Group.” It did not say N&TS Group Corporation. See E.C.F.
          No. 24-2. It showed that N&TS Group had locations in Milan, London and
          Baltimore. Id.

      53. The banners and other materials that Plaintiff displayed at trade shows and
          conventions identified the booths she worked at as belonging to “N&TS Group.”
          They did not say N&TS Group Corporation. See Ex. M, Photos produced by
          Plaintiff.

IV.     Plaintiff’s Contract with APS Ends and She Signs a Contract with N&TS
        Group SPA

      54. At the end of 2016, shortly before APS was dissolved, the APS Contract was
          terminated and Viral Storytelling, Inc. entered into a new contract with N&TS
          Group SPA (the “N&TS SPA Contract”) which was signed by Stefania Federici
          in Milan, Italy on December 19, 2016. See E.C.F. No. 24-3 & Ex. N, Certified
          Translation of Contract.

      55. There is no refence in the N&TS SPA Contract to N&TS Group Corporation.

      56. The N&TS SPA Contract included the following relevant terms:

         1.     ACTIVITY’S OBJECTIVE
          The activity covered by this contract will mainly concern:
          U.S.A. market marketing development
          2.     ACTIVITY’S LOCATION
          The activities covered by this contract will be carried out at your location
          in Baltimore and, if necessary, at customer’s site.
          3.     RATES
          The agreed daily rate for 8 working hours is $250/day



                                           8
Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 9 of 24



         4.     CONTRACT’S EFFECTIVE DATE AND DURATION
         The contract’s effective date is 1/1/2017 with end on 31/12/2017
         The agreed total days are 200 in a year
     Id. (Emphasis added).

     57. The N&TS SPA Contract did not prohibit or preclude Viral Storytelling from
         performing work for other clients.

     58. The N&TS SPA Contract did not dictate how many hours per week Plaintiff was
         required or expected to work, how much time Plaintiff spent on marketing and
         how much time she spent on translation work or when she was required to spend
         time on each.

     59. During the course of the N&TS SPA Contract, Plaintiff negotiated an additional
         20 days of paid work for 2017. See Ex. B, Plaintiff’s Dep., at 137-139.

     60. Plaintiff filed a Schedule C (Form 1040) (“Profit or Loss from Business”) as part
         of her 2017 Federal tax return. She did not report any wages or salary earned from
         Defendant on her 2016 or 2017 federal tax returns. See Ex. O, Transcripts of
         Plaintiff’s 2016-2017 tax returns, Ex. H, Plaintiff’s Responses to RFAs at No. 12.

     61. Plaintiff deducted use of her home for business purposes in her 2017 tax return.
         See Ex. O.

V.     The Contractual Relationship Sours and is Terminated and Plaintiff Seeks
       Compensation for Translation Work

     62. Because Viral Storytelling’s marketing efforts were not successful, N&TS Group
         SPA requested that Plaintiff use the time that N&TS SPA was paying her for to
         do translation work. See Ex. A, Federici Dec. at ¶11.

     63. There was no separate translation contract. See Ex. B, Plaintiff’s Dep., at 81-82.

     64. Plaintiff understood that translation work was included in the N&TS SPA
         Contract but believed that only translations that were to be used in the U.S.
         market were included. Id. at 91-92, 100-102, 111-113, 143).

     65. Plaintiff submitted an invoice on behalf of Viral Storytelling to N&TS SPA for
         translation work that she believed was not being used for U.S. marketing and thus
         not included in the N&TS SPA contract. Id. at 143-145.

     66. N&TS SPA’s position was that the N&TS SPA Contract was not limited to U.S.
         marketing because the contract said only that it “mainly concerned” U.S.



                                           9
Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 10 of 24



         marketing. Thus, the translation work should have been encompassed by the
         existing agreement. See Ex. A, Federici Dec. at ¶12.

      67. There was an incident where Plaintiff and N&TS SPA could not agree on a travel
          itinerary for Plaintiff to a trade show in Las Vegas. See Ex. B, Plaintiff’s Dep., at
          65-66, 141-142.

      68. Plaintiff refused to follow the itinerary requested by N&TS SPA because it did
          not comply with the terms of her contract. Id. at 65-66, 78-79, 140-141.

      69. As a result of Plaintiff’s refusal to attend, N&TS SPA hired a hostess to attend the
          trade show. Id. at 142.

      70. Because of these types of disputes, and because N&TS SPA did not believe it was
          getting value from its contract with Viral Storytelling, it chose to terminate the
          contract in December 2017. See Ex. A, Federici Dec. at ¶13.

      71. Following termination of the N&TS SPA Contract, Viral Storytelling continued to
          perform work for other clients. See Ex. B, Plaintiff’s Dep., at 80-81.

VI.     N&TS Group Corporation’s Limited Involvement with Plaintiff

      72. Claudio Novebaci works in Miami, Florida for N&TS Corporation. See Ex. B,
          Plaintiff’s Dep., at 28, 170, Ex. E, Novebaci Dep., at 63-64. The Miami office is
          N&TS Corporation’s only location. See Ex. G, Novebaci Dec. at ¶7.

      73. Mr. Novebaci is the only employee of N&TS Corp. See Ex. E, Novebaci Dep., at
          40.

      74. Mr. Novebaci was not involved in negotiating the APS Contract or the N&TS
          Group SPA Contract. See Ex. B, Plaintiff’s Dep., at 76, Ex. E, Novebaci Dep., at
          59, 65, Ex. G, Novebaci Dec., at ¶13.

      75. Mr. Novebaci never instructed or supervised Plaintiff regarding her marketing
          work, did not assign Plaintiff translation and was not involved in setting her pay.
          See Ex. E, Novebaci Dep., at 71, 73, 92, Ex. B, Plaintiff’s Dep., at 107.

      76. Mr. Novebaci had no knowledge of Plaintiff’s work hours or alleged overtime
          hours. See Ex. E, Novebaci Dep., at 71, 85, 107.

      77. Plaintiff did not copy Mr. Novebaci on the reports she sent to Milan regarding her
          work. See Ex. B, Plaintiff’s Dep., at 107.

      78. Alexander Orlando, whom Plaintiff identified as working with her under the APS
          Contract, was not employed by or paid by N&TS Corporation. See Ex. E,
          Novebaci Dep., at 41, Ex. G, Novebaci Dec., at ¶8.


                                            10
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 11 of 24




           79. Rather, Mr. Orlando was employed by an American corporation that entered into
               a contract with N&TS SPA. See Ex. A, Federici Dec., at ¶15.

           80. Plaintiff does not know who paid Mr. Orlando or whether he had a contract with
               any entity. See Ex. B, Plaintiff’s Dep., at 28-30.

           81. Other than Mr. Orlando and Mr. Novebaci no one was involved in Plaintiff’s
               work in the United States. Id. at 29.

           82. Plaintiff was never instructed by anyone at N&TS Group Corp to do any work.
               See Ex. E, Novebaci Dep., at 71.

           83. No payments were ever made to Plaintiff by N&TS Group Corp. Id. at 38-39,
               101.

           84. Claudio Novebaci signed Non-Disclosure Agreements when Plaintiff received
               them from potential clients because potential clients wanted to deal with a U.S.
               company. See Ex. B, Plaintiff’s Dep. at 71, 105, Ex. E, Novebaci Dep. at 51.

           85. Plaintiff, as a consultant, was not authorized to sign documents on APS’s or
               N&TS SPA’s behalf. See Ex. A, Federici Dec., at ¶14.

           86. Mr. Novebaci would pay invoices associated with Plaintiff’s work because
               payment by an American company was required or because he had access to the
               credit card that N&TS SPA wanted to use to pay the expenses and Plaintiff was
               not given access to that card. See Ex. E, Novebaci Dep., at 46-48, Ex. B,
               Plaintiff’s Dep. at 71.

           87. On March 5, 2018, Plaintiff’s counsel sent a demand letter to Defendant. Mr.
               Novebaci responded with a letter dated April 3, 2018, pointing out that Defendant
               was not Plaintiff’s employer and had no commercial relationship with her or her
               corporation. See Ex. P, 4/3/2018 Letter.


                                  PROCEDURAL HISTORY

       On or about April 18, 2018, Plaintiff filed a complaint against N&TS Group Corporation,

Claudio Novebaci, Stefania Federici, and Valerio Masenzani in the Circuit Court for Baltimore

County, styled Fabia Scali-Warner v., N&TS Group Corporation et al., Case No. 03-C-18-

003663. (E.C.F. No. 1-3). Defendants removed the action to this Court on or about June 29,

2018 (E.C.F. No. 1.). After attempts by Plaintiff to file amended pleadings, and motions to

                                               11
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 12 of 24



dismiss filed by Defendants, (detailed at pages 2-3 of E.C.F. No. 22 and p. 3 of E.C.F. No. 33),

Plaintiff filed a Third Amended Complaint on April 1, 2019 (E.C. F. No. 24). The Third

Amended Complaint included claims for violations Maryland Wage Payment & Collection Law

(“MWPCL”) against all Defendants (Count I), violation of the Fair Labor Standards Act

(“FLSA”) against all Defendants (Count II), Breach of Contract against N&TS Group

Corporation (Count III) and violation of the Maryland Wage & Hour Law (‘MWHL”) against all

Defendants (Count IV).

       After briefing on Defendants’ Motion to Dismiss the Third Amended Complaint, the

Court issued a Memorandum Opinion and Order on March 10, 2020 granting in part and denying

in part the Defendants’ motion. (E.C.F. Nos. 33-34). Pursuant to the Court’s decision, all of the

claims against the individual Defendants and the minimum wage claims pursuant to the FLSA

and MWHL were dismissed. Thus, the claims remaining are against N&TS Group Corporation

only and consist of Plaintiff’s claim, pursuant to the MWPCL that she was not paid for certain

translation work, her claim that she was not paid overtime for her work as required by the FLSA

and MWHL and her common law claim for Breach of Contract.

                                     LEGAL STANDARD

       Under [Federal Rule of Civil Procedure] 56(c), summary judgment is proper ‘if
       the pleadings, depositions, answers to interrogatories, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a matter of
       law.’ ” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ.
       P. 56(c)). The party moving for summary judgment bears the burden of
       demonstrating that no genuine dispute exists as to material facts. Pulliam Inv. Co.
       v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). If the moving party
       demonstrates that there is no evidence to support the non-moving party's case, the
       burden shifts to the non-moving party to identify specific facts showing that there
       is a genuine issue for trial. See Celotex, 477 U.S. at 322–23. To defeat the motion,
       the nonmoving party must submit evidence showing facts sufficient for a fair-
       minded jury to reasonably return a verdict for that party. See Anderson v. Liberty



                                                12
        Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 13 of 24



        Lobby, Inc., 477 U.S. 242, 252 (1986).

Hailey v. Air & Liquid Sys. Corp., No. CV DKC 18-2590, 2020 WL 4732141, at *3 (D. Md.

Aug. 14, 2020).

        With regard to what law applies to Plaintiff’s claims, although this case was removed to

this Court based upon Federal Question jurisdiction (see E.C.F. No. 2), the Court is exercising

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the state statutory (MWPCL,

MWHL) and common law (breach of contract) claims. Thus, under the Erie Doctrine, Maryland

law applies. See, e.g., Houben v. Telular Corp. 309 F.3d 1028 1032 (7th Cir. 2002) (citing

Felder v. Casey, 487 U.S. 131, 151 (1988)).

                                          ARGUMENT

   I.      Defendant was Not Plaintiff’s Employer, Thus, Defendant Does Not Owe
           Plaintiff Wages, Overtime or Compensation of Any Kind

        It is undisputed that (1) Defendant was not a party to the contracts pursuant to which

Plaintiff performed the work as alleged in the Complaint; (2) Defendant was not responsible for

or involved in paying Viral Storytelling or Plaintiff for her work; and (3) Defendant had no

control over the work performed by Viral Storytelling or Plaintiff. Accordingly, under

controlling law, Defendant was not Plaintiff’s employer for purposes of the FLSA or Maryland

law and Defendant is entitled to summary judgment as to all of Plaintiff’s statutory claims.

        In order for Defendant to be liable for overtime under the FLSA (or the MWHL),

Plaintiff must prove that she was “employed” by Defendant. “Under the FLSA, an employee is

‘any individual employed by an employer,’ where ‘employ’ means ‘to suffer or permit to work.’”

Braxton v. Eldorado Lounge, Inc., No. CV ELH-15-3661, 2017 WL 4865476, at *6 (D. Md. Oct.

27, 2017), aff'd sub nom. Braxton v. Jackson, 782 F. App'x 240 (4th Cir. 2019) (quoting 29




                                                 13
         Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 14 of 24



U.S.C. §§ 203(e)(1), (g)). See also McFeeley v. Jackson St. Entm't, LLC, 47 F. Supp. 3d 260,

267 (D. Md. 2014), aff'd, 825 F.3d 235 (4th Cir. 2016).

          Plaintiff’s entire claim against Defendant as articulated in the Complaint (the fourth

iteration of Plaintiff’s claims) is premised upon Plaintiff’s efforts to blur the lines between, on

one hand, Defendant, N&TS Group Corporation, a corporation dually organized under the laws

of Florida and, on the other hand, American Payment Systems, Inc., a separate American

corporation and N&TS Group SPA, an Italian company, the two entities with which Plaintiff had

a contractual relationship. While Plaintiff’s self-serving allegations in the Complaint, that her

contracts were with Defendant, 3 may have been sufficient to allow her to avoid dismissal

because the Court was obligated to assume the truth of her allegations, now, with discovery

complete, the evidence shows that based upon the undisputed material facts, Defendant was not

Plaintiff’s employer. Those facts are as follows:

             On January 15, 2015, Plaintiff formed a corporation, Viral Storytelling, Inc. See Fact
              No. 32.4

             Plaintiff negotiated the terms of a consulting agreement with Valerio Masanzani in
              Milan, Italy on behalf of her corporation. See Fact Nos. 25-26, 29-31.

             Viral Storytelling then entered into a February 3, 2015 contract with APS (the “APS
              Contract”). See Fact No. 36.

             The relevant terms of the APS Contract were as follows: See Fact No. 37.

                                             PREAMBLE
              D) Whereas, the Company5 is active in the payment processing system’s
                 business.

3
    See, e.g., “Mr. Masanzani negotiated the terms of the contract between N&TS and Plaintiff.”
(E.C.F. No. 24-1 at ¶3), “Plaintiff had at least two written marketing contracts during the time
period, one in which N&TS is listed as the contracting or employing party (with its original
corporate name American Payment Services, APS).” Id. at ¶20.
4
  “Fact No.___” refers to the numbered paragraphs in Defendant’s Statement of Undisputed
material Facts at pages 2-11 above.
5
  In the APS Contract, “the Company” is defined as American Payment Systems, Inc.

                                                  14
Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 15 of 24




    E) Whereas, the Company wishes to develop its business in the United States
       and to this purpose needs the consultancy of a professional

    F) Whereas, the Company wishes to engage the Consultant to provide
       certain consultant services listed in this Agreement

       *                            *                             *

       ARTICLE 3. Performance
       3.1.   Consultant may perform its services at any location it deems
       necessary for the proper completion of the Project.
       3.2.   All work performed under this Agreement shall be performed by
       Consultant or Consultant’s qualified personnel
       3.3.    The Consultant shall carry out its activity in complete autonomy,
       with full control on its work and on the performance of the same.
       3.4.   Consultant shall report to the Company on the results and
       outcomes of Consultant’s activities with relation to the Project with
       feedbacks and directions throughout the development process.


       ARTICLE 4. Consultant’s fee
       4.1.   The Company shall pay the Consultant a daily fee of $240 per day,
       based on 8 hours applied to the Project by the Consultant per day.
       4.2.   Company shall reimburse the Consultant for those certain
       extraordinary travel expenses (flight, train, mileage, food and
       accommodation) in which Consultant may incur for the proper
       performance of its services under this Agreement and agreed upon by the
       Company and the Consultant prior to the Consultant incurring such
       expenses.
       4.3.    The Consultant shall submit to the Company a monthly invoice
       detailing the services performed during the preceding month and the
       amount due. All such invoices shall be due and payable within 30 calendar
       days after receipt thereof by the Company.

   There is no reference in the APS Contract to N&TS Group Corporation.

   The APS Contract automatically renewed for an additional year on December 31,
    2015.

   At the end of 2016, shortly before APS was dissolved, the APS Contract was
    terminated and Viral Storytelling, Inc. entered into a new contract with N&TS Group


                                        15
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 16 of 24



           SPA (the “N&TS SPA Contract”) which was signed by Stefania Federici in Milan,
           Italy on December 19, 2016. See Fact No. 54.6

          The N&TS SPA Contract included the following relevant terms (See Fact No. 56):

                5.    ACTIVITY’S OBJECTIVE
                The activity covered by this contract will mainly concern:
                U.S.A. market marketing development
                6.    ACTIVITY’S LOCATION
                The activities covered by this contract will be carried out at your location
                in Baltimore and, if necessary, at customer’s site.
                7.    RATES
                The agreed daily rate for 8 working hours is $250/day
                8.    CONTRACT’S EFFECTIVE DATE AND DURATION
                The contract’s effective date is 1/1/2017 with end on 31/12/2017
                The agreed total days are 200 in a year
           Id. (Emphasis added).

          There is no refence in the N&TS SPA Contract to N&TS Group Corporation.

          Claudio Novebaci works in Miami, Florida for N&TS Corporation. See Fact No. 72.

          Mr. Novebaci is the only employee of N&TS Corporation. and the only person
           involved in its day-to-day operations. See Fact No. 73.

          Mr. Novebaci was not involved in negotiating the APS Contract or the N&TS Group
           SPA Contract. See Fact No. 74.

          Mr. Novebaci never instructed or supervised Plaintiff regarding her marketing work,
           did not assign Plaintiff translation and was not involved in setting her pay. See Fact
           No. 75.

          Mr. Novebaci had no knowledge of Plaintiff’s work hours or overtime hours. See Fact
           No. 76.

          Plaintiff did not copy Mr. Novebaci on the reports she sent to Milan regarding her
           work. See Fact No. 77.


6
 Plaintiff alleged in the Complaint that this contract was with “N&TS,” suggesting that it was
with Defendant, and attached the contract which was in Italian with no translation. It was not.
The contract was with N&TS SPA.

                                                16
Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 17 of 24



   Alexander Orlando, whom Plaintiff identified as working with her under the APS
    Contract, was not employed by or paid by N&TS Corporation. See Fact No. 78.

   Rather, Mr. Orlando was employed by an American corporation that entered into a
    contract with N&TS SPA. See Fact No. 79.

   Plaintiff concedes that she did not know who paid Mr. Orlando or whether he had a
    contract with any entity. See Fact No. 80.

   No payments were ever made to Viral Storytelling or Plaintiff by N&TS Group
    Corporation. See Fact No. 83.

   Claudio Novebaci’s only involvement with Plaintiff while she was under contract
    with APS and N&TS Group SPA was that he signed Non-Disclosure Agreements
    when Plaintiff received them from potential clients because potential clients wanted
    to deal with a U.S. company, and Plaintiff, as a consultant, was not authorized to sign
    documents on APS’s or N&TS SPA’s behalf. See Fact Nos. 84-85.

   Mr. Novebaci would pay certain vendor invoices associated with Plaintiff’s work
    because payment by an American company was required or because he had access to
    the credit card that N&TS SPA wanted to use to pay the expenses and Plaintiff was
    not given access to that card. See Fact No. 86.

   Viral Storytelling was required to submit a monthly invoice detailing the services
    performed and expenses incurred pursuant to the APS Contract. See Fact No. 45.

   Neither Plaintiff nor Viral Storytelling ever submitted an invoice to N&TS
    Corporation. The invoices submitted by Viral Storytelling for the work performed by
    Plaintiff behalf of were submitted to N&TS SPA at its address in Milan and were paid
    by wire from its account in Italy to Viral Storytelling’s account in the United States.
    See Fact No. 46.

   Plaintiff performed the work required by the APS Contract and the N&TS SPA
    Contract from home and used her own computer and office supplies. See Fact No. 47.

   Plaintiff did not report any wages or salary earned from Defendant on her 2016 or
    2017 federal tax returns. See Fact No. 60.

   Plaintiff performed her work during the relevant time frame primarily pursuant to
    instructions from Stefania Federici, Laura Caputo and other N&TS SPA employees
    from Milan, Italy or London, England. See Fact No. 49.

   Plaintiff did not report to anyone that she was worked more than 40 hours per week,
    and never sent any documentation to anyone that she had worked overtime. Fact No.
    51.


                                         17
         Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 18 of 24




            As part of her consulting work, Plaintiff used a business card. It identified her as
             working for “N&TS Group.” It did not say N&TS Group Corporation. It showed
             that N&TS Group had locations in Milan, London and Baltimore. See Fact No. 52.
             N&TS Group Corporation (the Defendant) has a single location in Miami. See Fact
             No. 72. N&TS Group SPA has locations in Milan and London. See Fact No. 1.

            The badges, banners and other materials that Plaintiff displayed at trade shows and
             conventions identified the booths she worked at as belonging to “N&TS Group.”
             They did not say N&TS Group Corporation. See Fact No. 53.


         These undisputed facts based upon evidence in the record demonstrate that Plaintiff

negotiated two separate contracts that governed the work described in the Complaint and the pay

Plaintiff received for that work and that neither contract was with Defendant. It is likewise

undisputed that Defendant did set the terms of Plaintiff’s schedule or pay, did not assign or

monitor Plaintiff’s work and had no input into how or when she did her work. Also undisputed is

that neither Plaintiff nor her corporation ever sought payment from Defendant, neither ever

invoiced Defendant for her work, and neither ever received any payment from Defendant.

Defendant was not involved in terminating her contracts. Based upon these undisputed facts,

Defendant was not Plaintiff’s employer and is entitled to summary judgment as to Plaintiff’s

FLSA, MWPCL and MWHL claims.


   II.       Defendant Had No Knowledge of Plaintiff’s Hours Worked

         Defendant is entitled to summary judgment as to Plaintiff’s overtime claim for another,

separate reason. “In order to be liable for overtime wages under the FLSA, an employer must

have ‘knowledge, either actual or constructive of [that] overtime work.’ ” Bailey v. Cnty. of

Georgetown, 94 F.3d 152, 157 (4th Cir.1996) (quoting Davis v. Food Lion, 792 F.2d 1274, 1276

(4th Cir.1986)). Thus, the burden is on [Plaintiff] to show that Defendant[] had knowledge, either

actual or constructive, that [s]he was working unrecorded overtime hours. Id. Here, neither


                                                 18
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 19 of 24



contract that governed Plaintiff’s work dictated how many hours per week Plaintiff was required

to work. See Fact Nos. 40, 58. It is undisputed that N&TS Group’s sole employee, Claudio

Novebaci, was not involved in assigning Plaintiff marketing or translation work or supervising

Plaintiff and that he did not have knowledge of the hours she worked. See Fact Nos. 75-76. Mr.

Novebaci’s office was in Miami, Florida, while Plaintiff was working in her house in Towson,

Maryland See Fact Nos. 72, 47. Thus, he could not have witnessed Plaintiff working for more

than 40 hours per week. Plaintiff concedes that she never reported to anyone that she was

working more than 40 hours per week. See Fact No. 51. Furthermore, she did not copy Mr.

Novebaci on the reports she sent regarding her work. See Fact No. 77. Thus, there would be no

way for Mr. Novebaci – and therefore no way for Defendant – to know that Plaintiff worked for

more than 40 hours in a work week.

   III.      Defendant Cannot Be Liable for Breach of Contract (Count III) Because None of
             the Work Performed by Plaintiff Was Pursuant to A Contract with Defendant.

          Defendant is entitled to summary judgment as to Count III of the Complaint, for breach

of contract, because it is undisputed that Plaintiff never entered into a contract of any kind with

Defendant. Thus, Defendant could not have breached a contract with Plaintiff. In Count III of

the Complaint, Plaintiff alleges that she entered into a contract with Defendant “for her labor and

services for translation work.” See E.C.F. No. 24 at ¶41. The only two contracts identified by

Plaintiff are the APS Contract and the N&TS SPA Contract. Defendant, N&TS Group

Corporation, is not a party to either of those agreements nor is it referenced anywhere in either of

those agreements. See Fact Nos. 36, 54-55. Plaintiff concedes that there was no separate

translation contract. See Fact No. 63. Furthermore, N&TS Corporation never sent Plaintiff any

translation work to do. See Fact No. 75.

          In order to prevail in a breach of contract claim, a plaintiff must prove that there was a


                                                   19
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 20 of 24



contractual obligation owed by the defendant to the plaintiff and a breach of that obligation by

defendant. See RRC Ne., LLC v. BAA Maryland, Inc., 413 Md. 638, 655, 994 A.2d 430, 440

(2010) (quoting Continental Masonry Co., Inc. v. Verdel Constr. Co., Inc., 279 Md. 476, 480,

369 A.2d 566, 569 (1977) (emphasis in original)). See also Lathan v. Sternberg, No. 0988

SEPT.TERM 2014, 2015 WL 6125427, at *4 (Md. Ct. Spec. App. Sept. 30, 2015) (“To reiterate

what is critical to the success of Ms. Lathan's claim—'a plaintiff must prove that the defendant

owed the plaintiff a contractual obligation and that the defendant breached that

obligation.’” (emphasis in original) (quoting Taylor v. NationsBank, N.A., 365 Md. 166, 175

(2001)); Polek v. J.P. Morgan Chase Bank, N.A., 424 Md. 333, 362, 36 A.3d 399, 416 (2012).

Because Plaintiff never entered into any contract with Defendant, Defendant cannot be liable to

Plaintiff for breach of contract. Accordingly, summary judgment as to Count III is warranted.

   IV.      Because Defendant’s Conduct was Not Willful, Any Statutory Recovery by
            Plaintiff Should Be Limited to The Two Years Prior to When She Filed her
            Complaint

         Even assuming, arguendo, that the Court denied Defendant’s motion for summary

judgment as to Plaintiff’s claims in their entirety, Plaintiff’s period of recovery for unpaid

overtime should be limited to two years because Plaintiff neither alleged nor can prove that

Defendant’s conduct was willful. “The normal statute of limitations under the FLSA is two

years, and only extends to three years where the plaintiff proves that a defendant's violation of

the FLSA was willful. 29 U.S.C. § 255(a).” See Cummins v. Ascellon Corp., No. CV DKC 19-

2953, 2020 WL 6544822, at *8 (D. Md. Nov. 6, 2020).

         In 1988, the Supreme Court of the United States addressed
         the meaning of willfulness under Section 255(a) of the FLSA. In McLaughlin v.
         Richland Shoe Co., 486 U.S. 128, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988), the
         Court held that in order to show willfulness, a plaintiff must show that the
         employer “either knew or showed reckless disregard for the matter of whether its
         conduct was prohibited by the [FLSA].” Id. at 133, 108 S.Ct. 1677. Mere


                                                 20
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 21 of 24



       negligence on the part of the employer with regard to compliance with
       the FLSA is not sufficient to prove willfulness. Id.

Gionfriddo v. Jason Zink, LLC, 769 F. Supp. 2d 880, 890 (D. Md. 2011). Furthermore,

       Negligent conduct is not enough to constitute “willful” conduct. See
       id. “Although this is ultimately a question of fact, a plaintiff must present
       sufficient evidence of willfulness to survive summary judgment.” Hantz v.
       Prospect Mortg., LLC, 11 F.Supp.3d 612, 617 (E.D.Va.2014) (citing Pignataro v.
       Port Authority of New York and New Jersey, 593 F.3d 265, 273 (3d
       Cir.2010)). Typically, willfulness is found when the defendant was already
       investigated for an FLSA violation or when there is evidence that the defendant
       tried to cover-up an FLSA violation. Williams v. Maryland Office Relocators, 485
       F.Supp.2d 616, 621 (D.Md.2007).

Randolph v. PowerComm Const., Inc., 309 F.R.D. 349, 364 (D. Md. 2015). Here, Plaintiff did

not allege in the Complaint that Defendant’s conduct in failing to pay overtime was willful, nor

is there any evidence in the record that Defendant was previously investigated for an FLSA

violation or that Defendant tried to cover up an FLSA violation. To the contrary, the evidence in

the record supports a reasonable conclusion that, at her own request and for her own benefit,

Plaintiff’s corporation and APS and N&TS SPA entered into an independent contractor

relationship.

       The sole allegation in the Complaint that can potentially be read to suggest willful

conduct appears in Paragraph 11 where Plaintiff alleges, in speculative and conclusory fashion

that, “[i]t appears that Defendants required the written contract with the limited liability company

set up by Plaintiff as a means to avoid Maryland employment laws.” See E.C.F. No. 24 at ¶11.

The evidence demonstrates that the opposite is true. First, it was at Plaintiff’s request that

Plaintiff’s relationship with APS and N&TS SPA’s relationship was that of an independent

contractor. See Fact No. 29. Second, Stefania Federici, who was, at all relevant times, located in

Milan, Italy, negotiated the relevant contracts with Plaintiff, states unequivocally in her

declaration that Plaintiff requested that she work as an independent contractor and that she


                                                 21
        Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 22 of 24



“never discussed with [Plaintiff] any connection between her independent contractor status and

American or Maryland overtime laws, nor do I have any knowledge regarding that issue.” See

Ex. A, Federici Dec. at ¶7. Thus, there is no basis upon which to conclude that Plaintiff not

being paid overtime was the result of willful conduct on the part of Defendant.


   V.      Plaintiff Should Not Be Permitted to Recover Any Enhanced Damages

        Plaintiff is not entitled to liquidated damages under the FLSA or treble damages under

Maryland law. To avoid liability for liquidated damages, Defendant must prove that the

nonpayment “was in good faith and that he had reasonable grounds for believing that his act or

omission was not a violation of the Fair Labor Standard Act of 1938.” See Bowen v. Athelas

Inst., Inc., No. DLB-19-2628, 2020 WL 4471517, at *2 (D. Md. Aug. 4, 2020) (quoting 29

U.S.C. § 260). For plaintiff to be awarded treble damages, she would need to establish that the

failure to pay the wages was “not as a result of a bona fide dispute.” Id. (quoting Md. Code

Ann., Lab. & Empl. § 3-507.2(b).

        Here, Defendant did not have a contract with Plaintiff and was not involved in any way

with Plaintiff’s work or pay. Thus, Defendant had a good faith basis for believing that it was not

violating the FLSA at any relevant time. The record demonstrates that even APS and N&TS

Group SPA acted in good faith by entering into a contract with Plaintiff’s corporation and

treating her as an independent contractor at Plaintiff’s own request and with no objection from

Plaintiff until the business relationship was over, when Plaintiff claimed for the first time that she

was an employee and entitled to overtime.

        Plaintiff is also not entitled to treble damages as Defendant’s liability vel non to Plaintiff

for unpaid overtime is the result of a bona fide dispute because Defendant did not have a contract

with Plaintiff and was not involved in any way with Plaintiff’s work or pay . Furthermore,


                                                  22
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 23 of 24



Plaintiff has failed to allege and “did not offer any evidence of consequential damages suffered

because of the underpayments.” See Castillo v. D & P Prof'l Servs., Inc., No. CIV.A. DKC 14-

1992, 2015 WL 4068531, at *6 (D. Md. July 2, 2015) (quoting Lopez v. Laws ‘R’ Us, Civ. No.

DKC–07–2979, 2008 WL 2227353, at *3 (D.Md. May 23, 2008)).


                                            CONCLUSION

       For all of the foregoing reasons, Defendant respectfully submits that summary

judgment should be entered in its favor and against Plaintiff on all Counts of Plaintiff’s Third

Amended Complaint.

Dated: December 7, 2020                              Respectfully submitted,

                                                            /s/
                                                     Joseph B. Wolf (Fed. Bar No. 27882)
                                                       joseph@luchanskylaw.com
                                                     Bruce M. Luchansky (Fed. Bar No. 08439)
                                                       lucky@luchanskylaw.com
                                                     LUCHANSKY LAW
                                                     606 Bosley Avenue, Suite 3B
                                                     Towson, Maryland 21204
                                                     Telephone: (410) 522-1020
                                                     Attorneys for Defendant N&TS Group
                                                     Corporation




                                                23
       Case 1:18-cv-01984-DKC Document 42-1 Filed 12/07/20 Page 24 of 24



                                 CERTIFICATE OF SERVICE

       I, hereby, certify that on December 7, 2020, a copy of the foregoing was served via the

United States District Court for the District of Maryland’s electronic filing system upon all

counsel of record registered to receive such notifications.




                                                            /s/
                                                      Joseph B. Wolf




                                                 24
